A specific provision is to be taken as an exception to a general provision. Section 11334, General Code, makes a specific provision in derogation of the general rules of pleading by providing a minimum of contents for a petition in certain cases. No rule of liberal interpretation should permit the elimination of any part of the statutory form. Without stopping to explain what the phrase was intended to be a substitute for, I am of the opinion that a petition in short form under Section 11334, General Code, which fails to contain the phrase "which he claims" is fatally defective.Sargent v. Rd. Co., *Page 145 32 Ohio St. 449; Swan's Pleading  Precedents, 184; Kinkead's Code Pleading (2 Ed.), 428. See Tisen v. Hanford, 31 Ohio St. 193.
I also dissent for the reason that exhibit B attached to the petition discloses that the instrument sued on is not one for the unconditional payment of money only but is rather a memorandum in connection with a margin account.
ZIMMERMAN and BELL, JJ., concur in the foregoing dissenting opinion.